          Case 1:20-cv-10072-WGY Document 2 Filed 01/15/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
TBD BREWING LLC (D/B/A               )
AERONAUT BREWING CO.),               )
                                     )
                                     )
      Plaintiff,                     )
                                    )
v.                                  )   Case No. 1:20-cv-10072
                                    )
BENJAMIN HOLMES and                 )
FERMENTATION ARTS BRASSERIE,        )
LLC                                 )
                                    )
      Defendants.                   )
____________________________________)

     PLAINTIFF'S MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 65, Plaintiff, TBD Brewing LLC, d/b/a Aeronaut Brewing Co.

(“Aeronaut” or “Plaintiff”) requests a temporary restraining order and preliminary injunction

enjoining Defendants Benjamin Holmes (“Mr. Holmes”) and Fermentation Arts Brasserie, LLC

(“FAB”) (collectively, “Defendants”) from unfairly competing with Aeronaut by using

Aeronaut’s trade secrets and confidential information misappropriated by Mr. Holmes.

       Aeronaut is a successful brewery based in Somerville founded by Ronn Friedlander,

Daniel Rassi and Mr. Holmes in 2013. In December 2019, Aeronaut discovered that Mr. Holmes

had, without its knowledge, founded a competing brewery, FAB, and had actively taken

Aeronaut property, resources, trade secrets and confidential information to use in his new

venture. In particular, Aeronaut has evidence Mr. Holmes accessed Aeronaut’s password

protected recipes around the time FAB began brewing beer, exported tens of thousands of

customer contacts and associated proprietary information such as purchase history and
         Case 1:20-cv-10072-WGY Document 2 Filed 01/15/20 Page 2 of 3



preferences, and shared dozens of files containing sensitive business plans and financial models

outside of the company organization. Moreover, FAB’s cans precisely copy Aeronaut’s label

design, which include unique design elements, risking customer confusion.

       An order from this Court is necessary to prevent Mr. Holmes and FAB from using

Aeronaut’s proprietary information to unfairly compete for Aeronaut’s business and cause

irreparable harm. For the reasons set forth in its Memorandum of Law in Support of Plaintiff's

Motion for a Preliminary Injunction, Aeronaut requests an order:

       (1) enjoining Defendants from using, distributing, marketing, disclosing, benefiting from,

           promoting, selling, or offering for sale any products using, incorporating or deriving

           from Aeronaut’s property, resources, trade secrets and confidential information

           including Aeronaut’s recipes, label designs, UPCs, customer lists and proprietary

           business information;

       (2) requiring Defendants recall and destroy all FAB products using, distributing,

           marketing, disclosing, benefiting from, promoting, selling, or offering for sale any

           products using, incorporating or deriving from Aeronaut’s property, resources, trade

           secrets and confidential information including Aeronaut’s recipes, label designs,

           UPCs, customer lists and proprietary business information;

       (3) directing Defendants within 30 days of the court’s Order to return or destroy all

           copies and versions of all property, resources, trade secrets and confidential

           information including Aeronaut’s recipes, label designs, UPCs, customer lists and

           proprietary business information and to provide verifiable proof from an objective

           third party that they have taken the necessary steps to comply with this order, and to




                                                 2
         Case 1:20-cv-10072-WGY Document 2 Filed 01/15/20 Page 3 of 3



          immediately stop and refrain from brewing beer until it has provided such

          verification.

                                                   TBD BREWING LLC (D/B/A
                                                   AERONAUT BREWING CO.),

                                                   By its attorneys,

                                                   /s/Lindsay M. Burke_________________
                                                   Michael P. Sams, Esq., BBO# 567812
                                                   mpsams@kslegal.com
                                                   Lindsay M. Burke, Esq., BBO# 674808
                                                   lmburke@kslegal.com
                                                   Alexander R. Zwillinger, Esq. BBO#
                                                   687078
                                                   KENNEY & SAMS, P.C.
                                                   Reservoir Corporate Center
                                                   144 Turnpike Road, Suite 350
                                                   Southborough, Massachusetts 01772
Dated: January 15, 2020                            Tel. 508-490-8500




                                              3
